DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-11 and 13-18 are pending.
Claims 2 and 12 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 11/24/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/14/2022) of claims 1-18 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on June 03, 2022 have been entered. Claims 1, 3-11 and 13-18 are pending. With regard to claims 2-8 and 10-18, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11 and 13-18 are allowed. Independent claims 1 and 9 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an ultrasonic electronic cigarette atomizing core, comprising an atomizing core sleeve, tobacco tar guide cotton, and an atomizing piece in the atomizing core sleeve, wherein: a bottom surface of the tobacco tar guide cotton is in contact with a top surface of the atomizing piece, a first through hole is formed in a position on the tobacco tar guide cotton, the atomizing core sleeve comprises an atomizing core inner sleeve and an atomizing core outer sleeve sheathed at an outside of the atomizing core inner sleeve, the tobacco tar guide cotton is of a cup-shaped structure with an upward opening, and a side wall of the tobacco tar guide cotton is sandwiched between the atomizing core inner sleeve and the atomizing core outer sleeve, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an ultrasonic electronic cigarette atomizer, comprising an atomizer outer pipe, wherein an ultrasonic electronic cigarette atomizing core is arranged in the atomizer outer pipe, the ultrasonic electronic cigarette atomizing core comprising an atomizing core sleeve, tobacco tar guide cotton, and an atomizing piece in the atomizing core sleeve, wherein: a bottom surface of the tobacco tar guide cotton is in contact with a top surface of the atomizing piece, a first through hole is formed in a position on the tobacco tar guide cotton, which corresponds to the center of the atomizing piece, the atomizing core sleeve comprises an atomizing core inner sleeve and an atomizing core outer sleeve sheathed at an outside of the atomizing core inner sleeve, the tobacco tar guide cotton is of a cup-shaped structure with an upward opening, and a side wall of the tobacco tar guide cotton is sandwiched between the atomizing core inner sleeve and the atomizing core outer sleeve, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831